    Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 1 of 12




                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

FIELDWOOD ENERGY OFFSHORE LLC,§
FIELDWOOD ENERGY LLC,         §
-and-                         §
CASTEX OFFSHORE INC.          §
                              §
             Plaintiffs,      §
                              §
v.                            §                 CIVIL ACTION NO.
                              §                 4:18-CV-03218
PRIME OFFSHORE LLC,           §
SUMITOMO CORPORATION          §                 JURY TRIAL DEMANDED
OF AMERICAS,                  §
SUMITOMO CORPORATION,         §
-and-                         §
SUMMIT SHALE INTERNATIONAL    §
CORPORATION,                  §
                              §
             Defendants.      §


    PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
   REGARDING CONTINUING DECOMMISSIONING OBLIGATIONS


TO THE HONORABLE JUDGE DAVID HITTNER:

      Fieldwood Energy Offshore LLC, Fieldwood Energy LLC, and Castex

Offshore Inc. (collectively, “Plaintiffs”) file this Motion for Partial Summary

Judgment as to Defendants’ decommissioning obligations and would respectfully

show the Court as follows:




                                      1
    Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 2 of 12




                       SUMMARY OF THE ARGUMENT

      The law on responsibility of prior interest owners of offshore oil and gas

leases is clear: once a company assigns its ownership interest to an assignee, the

assignor remains responsible for the obligations it had under the lease if the assignee

fails to honor those obligations (unless the assignor obtains an express release).

More specifically, because the Defendants here did not obtain a release of their

obligations to pay for decommissioning costs incurred by Plaintiffs, they remain

liable for them despite the fact that they assigned their interests to others.

      Through a series of assignments and transactions, Summit Gulf Ventures,

LLC (“SGV”) and Prime Offshore, LLC (“Prime”) obtained interests in an offshore

oil and gas lease at Breton Sound Area, Block 41, Lease OCCS-G 21142 (the

“Lease”). Pursuant to the terms of the Offshore Operating Agreement (the “OOA”),

Defendants are required to pay their share of charges, costs, and expenses for

operations associated with the Lease, including maintaining, developing, operating,

plugging, abandonment, decommissioning, and removal operations for the wells,

platforms, and facilities associated with the Lease.

      Despite any assignment of an interest that may have occurred, Defendants

remain    jointly   and   severally    liable   for    plugging,   abandonment,    and

decommissioning (“P&A”) obligations for liabilities accrued while they held an




                                            2
    Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 3 of 12




interest. Plaintiff Fieldwood, as operator, has incurred the costs and expenses

associated with those obligations.

      Tammany Oil & Gas LLC (“Tammany”), a record title owner, has failed to

pay its proportionate share of P&A obligations under the OOA, is consequently in

default, and is now insolvent. Both SGV and Prime, as prior interest holders, are

also liable for Tammany’s defaulted-upon portion of P&A costs.           Defendants

Sumitomo Corporation of Americas (“SCOA”), Sumitomo Corporation (“SC”), and

Summit Shale International Corporation (“SUSHI,” formerly Petro Summit

Investment USA Corporation or PSIUSA) (collectively, the “Sumitomo

Defendants”) are responsible for the liabilities of SGV, which has since been

dissolved. Decommissioning obligations were incurred when SGV and Prime held

interests; those obligations never went away and must be satisfied. Federal and state

law so dictate.

      The question of whether prior interest holders are liable for future

decommissioning obligations is one of law. Therefore, Plaintiffs request summary

judgment on the issue of continuing decommissioning obligations of prior interest

holders.   That issue goes to the core of liability in this case—Plaintiffs seek

declaratory relief on the same and Defendants attempt to avoid their obligations

based on the disagreement over this purely legal issue.




                                         3
      Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 4 of 12




                                             BACKGROUND

        As the Court knows, this is a case about responsibility for expenses related to

maintaining, developing, operating, plugging, abandoning, decommissioning, and

performing removal operations for the wells, platforms, and facilities associated with

the Lease. Plaintiff Fieldwood Energy Offshore LLC (“Fieldwood Offshore”) is the

operator of the Lease.

        Through a series of assignments, Plaintiffs, Prime, and SGV all became

parties to an Offshore Operating Agreement, Exhibit A, that governs their

ownership interests in the Lease. SGV purchased 100% record title interest and

operating rights interests in 2005. Later, in 2008, SGV assigned its record title

interest to Tammany, who later became insolvent and ceased to operate.

        In January 2014, the Lease terminated. All wells on the lease then had to be

permanently plugged within the next year (subject to approved extensions), pursuant

to 30 C.F.R. § 250.1710. Plaintiffs have honored their P&A obligations and continue

to incur costs to do so—costs for which Tammany would have been responsible, in

part, and costs for which Defendants are presently liable. Defendants refuse to pay,

maintaining in part that such liability left with the interests.1 That sticking point

necessitates this Motion.

1
 Prime additionally argues that a Release and Settlement Agreement expressly releases it from any liability for P&A
expenses. This flawed argument is the subject of a separate and pending Amended Motion for Partial Summary
Judgment, which also outlines many of the points made here. The Sumitomo Defendants additionally argue there is
no liability for SGV’s obligations because of corporate separations. This flawed argument is addressed by Plaintiffs’
alter-ego liability claim. Neither alleged defense is relevant for this Motion, which seeks summary judgment only on

                                                         4
      Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 5 of 12




                               ARGUMENT AND AUTHORITIES

         The Court is well versed in the standards for summary judgment; it is proper

where the movant shows there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

interpretation of the relevant OOA and whether parties are released upon assignment

is a question appropriate for summary judgment.

         1.       Defendants Incurred Decommissioning Obligations.

         Decommissioning obligations accrue “when [the party] drills a well; installs

a platform, pipeline, or other facility; or becomes a lessee or the owner of operating

rights on a lease on which there is a well that has not been permanently plugged,”

among other events. Nippon Oil Expl. U.S.A. Ltd. v. Murphy Expl. & Prod. Co. -

USA, No. CIV.A. 10-2850, 2011 WL 2456358, at *4 (E.D. La. June 15, 2011) (citing

30 C.F.R. § 250.1702); see also Sojitz Energy Venture, Inc. v. Union Oil Co. of Cal.,

No. 4:17-CV-2941, 2019 WL 1310254, at *6 (S.D. Tex. Jan. 17, 2019) (“Because

[the former interest-holder] held an operating rights interest, including while the well

was spud and oil was produced, it incurred decommissioning obligations.”). When

an owner defaults on its decommissioning obligations, the remaining owners—both

current and prior—become liable for the obligations attributable to the defaulting



the issue of prior interest owners’ continuing decommissioning liability. Of course, Plaintiffs must prove their alter
ego claim at trial and overcome the release defense in order to show final liability. Plaintiffs merely seek summary
judgment that decommissioning obligations held by prior interest holders survive assignment and continue to run in
the absence of express release.

                                                          5
    Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 6 of 12




party. 30 C.F.R. § 556.604 (“Every current and prior record title owner is jointly

and severally liable, along with . . . all prior and current operating rights owners,

for . . . decommissioning obligations, which accrue while it holds [its] interest.”)

(emphasis added). These regulations define when obligations accrue and trigger the

same obligations.

      Decommissioning obligations accrue early in a lease’s production lifetime,

not suddenly when P&A operations are required. Total E&P USA, Inc. v. Marubeni

Oil & Gas (USA), Inc., No. 4:16-CV-2671, 2018 WL 4599842, at *9 (S.D. Tex. June

28, 2018), report and recommendation adopted, No. H-16-2671, 2018 WL 4042612

(S.D. Tex. Aug. 24, 2018) (“[T]he government order to decommission the Assets

did not create the obligations; it merely triggered them.”).      Defendants—and,

importantly, Tammany—incurred decommissioning obligations that still exist.

             2.     Those Decommissioning Obligations Remain.

      The liabilities survive transfer or assignment of interests. Chieftain Intern.

(U.S.), Inc. v. Se. Offshore, Inc., 553 F.3d 817, 819 (5th Cir. 2008) (applying

Louisiana law); GOM Shelf, LLC v. Sun Operating Ltd. P’ship, No. 4:06-CV-3444,

2008 WL 901482, at *10–11 (S.D. Tex. Mar. 31, 2008) (surviving owners and

assignors liable for obligations attributable to defaulting owner); Seagull Energy E

& P, Inc. v. Eland Energy, Inc., 207 S.W. 3d 342, 345–47 (Tex. 2006); accord LLOG




                                         6
    Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 7 of 12




Expl. Offshore, LLC v. Newfield Expl. Co., No. CV 15-1746, 2016 WL 98618, at *6

n.9 (E.D. La. Jan. 8, 2016); Nippon Oil, 2011 WL 2456358, at *5.

      Of particular note in this case is that the instant situation—an owner defaults

and Plaintiffs must look to prior interest holders to satisfy the outstanding

obligations—is not one of first impression. For example, in GOM Shelf, Judge

Harmon was faced with a similar situation. 2008 WL 901482, at *4. The operator

in GOM Shelf paid all P&A costs; the other 50% owner filed for bankruptcy. Id.

Therefore, the operator sued two assignors—prior interest holders—and sought

reimbursement for the costs. Reading the JOA in tandem with federal regulations,

the court agreed that (1) P&A liabilities accrued prior to assignment; and (2) the

liabilities remained without any express release in an assignment. Id. at *10–11.

      Prime, specifically, has previously contended (while misapplying the case to

its RSA) that GOM Shelf was incorrectly decided (ECF No. 15 at 10). But Judge

Harmon is far from alone in her decision. See, e.g., Chieftain Intern. (U.S.), Inc. v.

Se. Offshore, Inc., 553 F.3d 817, 819 (5th Cir. 2008) (“Louisiana law provides that

an assignee and assignor remain solidarily liable with regard to the assignor's

obligations to a third party unless the third party releases the assignor.”); Sojitz, 2019

WL 1310254, at *12 n.22. (an assignor “cannot escape its liability for

decommissioning merely by assigning its interest, absent a release”); Total E&P

USA, Inc., 2018 WL 4599842, at *10 (“Numerous courts have found that


                                            7
    Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 8 of 12




assignment, without consent to be relieved of liability, did not relieve the assignor

of its liability for later incurred decommissioning costs.”) (Atlas, J.).

Decommissioning obligations incurred by prior interest holders continue to run.

      Importantly, while Louisiana law is the appropriate state law to apply in this

case, Texas law is in accord. When considering the same question—a former

owner’s liability for decommissioning costs—on cross-motions for summary

judgment, Judge Atlas noted that Alabama law applied, but “since the law is

essentially the same, [the Court] also relies on cases decided under Texas and

Louisiana law.” Total E&P USA, Inc. v. Marubeni Oil & Gas (USA), Inc., No. H-

16-2671, 2018 WL 8997499, at *6 n.18 (S.D. Tex. Aug. 24, 2018). Judge Atlas and

Judge Gilmore have both concluded that assignment does not relieve the assignor of

liability in a case such as this one—even if rights are extinguished, obligations are

not, absent express release. Id. at *7 (Atlas, J.); Order, Total E&P USA, Inc. v.

Marubeni Oil & Gas (USA), Inc., No. 16-02674 (S.D. Tex. Sept. 17, 2018) (Gilmore,

J.), ECF No. 230. A copy of Judge Gilmore’s order, which parallels Judge Atlas’s

opinion, is attached as Exhibit B.

      The OOA unambiguously calls for prior interest holders to bear necessary

P&A expenses.         Section 14.5, “Abandonment Operations Required by

Governmental Authority,” provides that any well abandonment or platform removal

required by a governmental authority shall be “accomplished by Operator


                                         8
    Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 9 of 12




[Fieldwood] with the costs, risks and net proceeds, if any, to be shared by the Parties

owning such well or Platform in proportion to their Participating Interest.” Exhibit

A at 33, § 14.5. Under the same agreement, an assignment of interest does not negate

that liability. Section 26.3, addressing assignments, contains no release regarding

plugging, abandonment, and decommissioning obligations upon assignment. Id. at

39, § 26.3. Absent any express release, an assignment is no escape from liability for

plugging and abandoning costs. Sojitz, 2019 WL 1310254, at *12 n.22.

      The shared-cost provision in the JOA in Seagull is virtually identical to the

language in the OOA in this case. Seagull, 207 S.W. 3d at 346. The JOA provision

dictated that abandonment costs were to be shared “by the Parties owning such well

or platform in proportion to their Participating Interests.” Id. When the former

interest owner argued that it had been released through assignment, the Supreme

Court noted that the owner “reads far too much into these provisions.” Id. The Court

found that a party cannot escape liability merely by assigning its interest, and that

the JOA’s language did not expressly release the assignor of its decommissioning

obligations.   Id. at 346–47.    Therefore, the obligations survived. The federal

regulations discussed supra plainly require prior interest holders to shoulder a

defaulting party’s remaining liabilities. Louisiana law and Texas law are in accord

on this issue—Texas federal courts, Texas state courts, and Louisiana federal courts

have all held that an owner’s obligation to pay plugging and abandoning costs does


                                          9
    Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 10 of 12




not dissipate once the owner no longer holds an interest. See, e.g., Total E&P USA,

Inc., 2018 WL 4599842, at *8 (collecting cases from the Fifth Circuit, Southern

District of Texas, Eastern District of Louisiana, and Supreme Court of Texas; noting,

“In every case, the court found the assignor remained liable after assignment for

the decommissioning costs absent a release or specific language in the contract to

the contrary.”) (emphasis added).

      Defendants’ liability for P&A costs—under the controlling Operating

Agreement, under the RSA, under Texas law, under Louisiana law, and under federal

regulations—remains even after the interests are assigned.

                                   CONCLUSION

      Plaintiffs request that the Court grant this motion for partial summary

judgment as to prior interest holders’ continuing obligation to pay their share of

plugging, abandonment, and decommissioning expenses. Plaintiffs request any and

all other relief to which they may be justly entitled.

                                               Respectfully submitted,

                                               BECK│REDDEN LLP

                                               By: /s/ Geoff A. Gannaway
                                                      Geoff A. Gannaway
                                                      Texas State Bar No. 24036617
                                                      Federal I.D. No. 37039
                                                      ggannaway@beckredden.com
                                               1221 McKinney St., Suite 4500
                                               Houston, Texas 77010-2010
                                               Telephone: (713) 951-3700

                                          10
   Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 11 of 12




                                          Facsimile: (713) 951-3720

                                          ATTORNEY-IN-CHARGE FOR
                                          PLAINTIFFS FIELDWOOD ENERGY
                                          OFFSHORE LLC,
                                          FIELDWOOD ENERGY LLC, AND
                                          CASTEX OFFSHORE INC.

Alex B. Roberts
Texas State Bar No. 24056216
Hannah L. Roblyer
Texas State Bar No. 24106356
Beck Redden LLP
1221 McKinney, Suite 4500
Houston, Texas 77010-2010
Telephone: (713) 951-3700
Facsimile: (713) 951-3720

OF COUNSEL FOR PLAINTIFFS
FIELDWOOD ENERGY OFFSHORE LLC,
FIELDWOOD ENERGY LLC, AND
CASTEX OFFSHORE INC.




                                     11
   Case 4:18-cv-03218 Document 57 Filed on 09/13/19 in TXSD Page 12 of 12




                        CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing
instrument to be served on the following counsel of record in accordance with the
Federal Rules of Civil Procedure on this 13th day of September 2019, by electronic
mail:

Counsel for Defendant
Prime Offshore LLC:
Larry R. Veselka
lveselka@skv.com
Austin R. Kreitz
akreitz@skv.com
Smyser Kaplan & Veselka, L.L.P.
700 Louisiana, Suite 2300
Houston, Texas 77002

Counsel for Defendant
Sumitomo Corporation of Americas and
Summit Shale International Corporation:
Michael D. Morfey
michaelmorfey@HuntonAK.com
M. Kaylan Dunn
kaylandunn@HuntonAK.com
Hunton Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002

                                          /s/ Geoff A. Gannaway




                                       12
